Citation Nr: 1144988	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service from June 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned a 40 percent disability evaluation, effective September 12, 2005.  

The issues of entitlement to service connection for depression, including as secondary to service-connected bilateral hearing loss, and entitlement to a total disability evaluation based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claim of entitlement to an increased disability evaluation.  So, regrettably, the claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

The Board notes that, in his July 2008 VA Form 9, the Veteran requested a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at his local regional office.  The Veteran has not indicated that he intended to withdraw his request for a Travel Board hearing; to the contrary, subsequent communications from the Veteran's representative in November 2011 indicate that the Veteran desires to appear at a hearing before a Veterans Law Judge of the Board at the RO.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issues on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be contacted to determine if he still desires a hearing before a Veterans Law Judge of the Board at his local regional office, including via videoconference.  If such hearing is desired, he should be scheduled for a hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at his most recent address of record and a copy of such notice shall be associated with the Veteran's claims file.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



